375 U.S. 78 (1963)
COURTESY SANDWICH SHOP, INC., ET AL.
v.
PORT OF NEW YORK AUTHORITY ET AL.
No. 399.
Supreme Court of United States.
Decided November 12, 1963.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Edward S. Greenbaum, Morris L. Ernst, Leo Rosen, W. Bernard Richland and Jerome M. Alper for appellants.
Sidney Goldstein and Daniel B. Goldberg for appellees.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, Daniel M. Cohen, Assistant Attorney General, Arthur J. Sills, Attorney General of New Jersey, and Theodore I. Botter, First Assistant Attorney General, for intervenor-appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.